UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: September 29, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-50063 MOD-PAC CORP. (Exact Name of Registrant as Specified in its Charter) New York (State or other jurisdiction of incorporation or organization) 16-0957153 (I.R.S. Employer Identification No.) 1801 Elmwood Avenue, Buffalo, New York (Address of principal executive office) (Zip Code) (716) 873-0640 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (¦232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] The number of shares outstanding of each class of common stock as of September 29, 2012 was: Common Stock, $0.01 par value 2,638,300 shares Class B Common Stock, $0.01 par value 570,529 shares 1 MOD-PAC CORP. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Balance Sheets September 29, 2012 and December 31, 2011 3 Consolidated Statements of Operations Nine Months Ended and Three Months Ended September 29, 2012 and October 1, 2011 4 Consolidated Statements of Cash Flows Nine Months Ended September 29, 2012 and October 1, 2011 5 Notes to Consolidated Financial Statements 6-10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 11-13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 13-14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 14-15 SIGNATURES 16 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements MOD-PAC CORP. CONSOLIDATED BALANCE SHEETS (in thousands, except share data (Unaudited) September 29, 2012 December 31, 2011 Current assets: Cash and cash equivalents $ 1,608 $ 3,900 Accounts receivable 6,243 5,400 Allowance for doubtful accounts ) ) Net accounts receivable 6,205 5,380 Inventories 7,055 7,023 Refundable income taxes - 219 Prepaid expenses 528 506 Total current assets 15,396 17,028 Property, plant and equipment, at cost: Land 1,224 1,192 Buildings and improvements 13,170 12,789 Machinery and equipment 52,764 50,566 Construction in progress 1,447 168 68,605 64,715 Less accumulated depreciation ) ) Net property, plant and equipment 15,495 13,650 Deferred income taxes 363 - Other assets 484 466 Total assets $ 31,738 $ 31,144 Current liabilities: Current maturities of long-term debt $ 41 $ 89 Accounts payable 1,918 2,151 Accrued expenses 840 1,171 Income taxes payable 419 - Total current liabilities 3,218 3,411 Long-term debt 1,800 1,820 Other liabilities 26 27 Deferred income taxes - 87 Total liabilities 5,044 5,345 Shareholders' equity: Common stock, $.01 par value, authorized 20,000,000 shares, issued 3,637,109 in 2012, 3,623,945 in 2011 36 36 Class B common stock, $.01 par value, authorized 5,000,000 shares, issued 570,529 in 2012, 582,493 in 2011 6 6 Additional paid-in capital 4,014 3,771 Retained earnings 30,648 29,996 Treasury stock at cost, 998,809 shares in 2012 and 2011 ) ) Total shareholders' equity 26,694 25,799 Total liabilities and shareholders' equity $ 31,738 $ 31,144 See accompanying notes to consolidated financial statements. 3 MOD-PAC CORP. CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) (Unaudited) (Unaudited) Nine Months Ended Three Months Ended September 29, 2012 October 1, 2011 September 29, 2012 October 1, 2011 Revenue: Net sales $ 42,370 $ 41,331 $ 15,267 $ 14,249 Rental income 297 335 107 111 Total revenue 42,667 41,666 15,374 14,360 Costs and expenses: Cost of products sold 35,804 33,890 12,072 11,532 Selling, general and administrative expenses 5,703 5,561 1,902 1,790 Income from operations 1,160 2,215 1,400 1,038 Interest expense ) Other income, net ) 145 ) - Income before taxes 973 2,215 1,307 990 Income tax expense 321 754 412 365 Net income $ Income per share: Basic $ 0.20 $ 0.44 $ 0.28 $ 0.19 Diluted $ $ 0.42 $ 0.27 $ 0.18 See accompanying notes to consolidated financial statements. 4 MOD-PAC CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Nine Months Ended September 29, 2012 October 1, 2011 Cash flows from operating activities: Net income $ 652 $ 1,461 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,377 2,198 Adjustment to provision for doubtful accounts 13 ) Stock option compensation expense 241 337 Deferred income taxes ) 57 Loss (gain) on disposal of assets 47 ) Cash flows from changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses ) 72 Other liabilities (1 ) 2 Accounts payable ) 946 Payable income taxes 638 50 Accrued expenses ) 69 Net cash provided by operating activities 2,061 1,762 Cash flows from investing activities: Proceeds from the sale of assets - 49 Change in other assets ) 8 Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on debt ) ) Proceeds from the issuance of stock 2 6 Purchase of stock for treasury - ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year 3,900 3,440 Cash and cash equivalents at end of period $ 1,608 $ 2,207 See accompanying notes to consolidated financial statements. 5 MOD-PAC CORP.
